DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection
Claims 1, 3-9, 11-17, 19-20 are pending
Claims 1, 9, and 17 were amended
Claims 2, 10, and 18 were cancelled
Claims 1, 3-9, 11-17, 19-20 are rejected under 35 USC § 101
Claims 1, 3-9, 11-17, 19-20 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 7-29-2019 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1, 3-9, 11-17, 19-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1, 3-9, 11-17, 19-20, they recite an abstract idea of determining relevance of financial information. 
Independent Claims 1, 9 and 17 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 9 and 17 recite a method, apparatus and a non-transitory computer readable storage medium for determining information relevance. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “assigning a respective numerical value for each of a plurality of parameters based on the received first information and on the obtained second information “; and “using the assigned numerical values of the parameters to determine a degree of relevance of the first information with respect to the potential recipient“; “comparing the determined degree of relevance with a threshold”; and “wherein the assigning of the respective numerical value comprises at least one from among assigning a current market price of the instrument to a first parameter from among the plurality of parameters, assigning an amount of change in the current market price of the instrument within a current day to a second parameter from among the plurality of parameters, and assigning a percentage of an overall portfolio value that relates to the instrument to a third parameter from among the plurality of parameters“; belong to the grouping of mental processes under concepts performed in the human mind as it recites determining relevance of financial information. (refer to MPEP 2106.04(a)(2)). Alternatively they belong to the grouping  of certain methods of organizing human activity under fundamental economic practices as it recites determining relevance of financial information. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1, 9 and 17 recite: “causing the first information to be displayed on a user interface of the potential recipient”;  in addition “Claims 1 and 9 recite: “one processor”; in addition claim 9 recites: “a memory”; and a communication interface coupled to each of the processor and the memory“; and in addition claim 17 recites: “A non-transitory computer readable storage medium storing instructions for determining a relevance of information, the storage medium comprising executable code”; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 1 and 10 recite: “receiving first information that relates to an instrument”; “obtaining second information that relates to a potential recipient of the first information“ and “when the determined degree of relevance is greater than the threshold, transmitting the first information to the potential recipient” that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claims 1, 9 and 17 recite: “causing the first information to be displayed on a user interface of the potential recipient”;  in addition Claims 1 and 9 recite: “one processor”; in addition claim 9 recites: “a memory”; and a communication interface coupled to each of the processor and the memory“; and in addition claim 17 recites: “A non-transitory computer readable storage medium storing instructions for determining a relevance of information, the storage medium comprising executable code”; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition Claims 1 and 10 recite: “receiving first information that relates to an instrument”; “obtaining second information that relates to a potential recipient of the first information“ and “when the determined degree of relevance is greater than the threshold, transmitting the first information to the potential recipient” ; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 3-8, dependent on claim 1; claims 11-16, dependent on claim 9; and claims 19-20 dependent on claim 17 are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 9 and 17 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 3 dependent on claim 1, claim 11 dependent on claim 9, and claim 19 dependent on claim 17 merely adds to the abstract idea of claims 1, 9 and 18 respectively.  By reciting “the instrument includes at least one from among a stock, a bond, a share of a mutual fund, and a financial security”; “the first information includes at least one from among a news item that relates to the instrument and a news item that relates to an entity that relates to the instrument” and “the entity includes at least one from among a company, a corporation, an institution, and an organization that relates to the instrument”; it adds to the abstract idea of determining relevance of financial information whereby the instrument is defined to include at least one from among a stock, a bond, a share of a mutual fund, and a financial security; the first information includes at least one from among a news item that relates to the instrument and a news item that relates to an entity that relates to the instrument; and the entity includes at least one from among a company, a corporation, an institution, and an organization that relates to the instrument;  without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, and claim 12 dependent on claim 9 merely adds to the abstract idea of claims 1, and 9 respectively.  By reciting “wherein the second information includes at least one from among information that relates to at least one from among securities held in a portfolio of the potential recipient and information that relates to a trading history of the potential recipient”; it adds to the abstract idea of determining relevance of financial information whereby the second information includes at least one from among information that relates to at least one from among securities held in a portfolio of the potential recipient and information that relates to a trading history of the potential recipient without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1, claim 13 dependent on claim 9, and claim 20 dependent on claim 17 merely adds to the abstract idea of claims 1, 9 and 18 respectively.  By reciting “wherein the plurality of parameters includes at least one from among a first parameter that relates to an identification of securities held in a portfolio that corresponds to the potential recipient, a second parameter that relates to a percentage of the portfolio that corresponds to a particular security from among the securities held in the portfolio, a third parameter that relates to a trading activity in which the potential recipient has engaged within a predetermined time interval, and a fourth parameter that relates to a market level that corresponds to the potential recipient”; it adds to the abstract idea of determining relevance of financial information whereby parameters includes at least one from a first parameter that relates to an identification of securities held in a portfolio corresponding to the potential recipient, a second parameter relating to a percentage of the portfolio that corresponds to a particular security from among securities held in the portfolio, a third parameter that relates to trading activity in which the potential recipient has engaged, and a fourth parameter that relates to a market level that corresponds to the potential recipient without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1, and claim 14 dependent on claim 9 merely adds to the abstract idea of claims 1, and 9 respectively.  By reciting “using of the assigned values of the parameters to determine a degree of relevance of the first information with respect to the potential recipient comprises determining a degree of stock relevance that relates to at least one stock held in a portfolio of the potential recipient”; it adds to the abstract idea of determining relevance of financial information by determining the degree of relevance of the stock held in a portfolio of the potential recipient without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1, and claim 15 dependent on claim 9 merely adds to the abstract idea of claims 1, and 9 respectively.  By reciting “wherein the using of the assigned values of the parameters to determine a degree of relevance of the first information with respect to the potential recipient comprises determining a degree of market relevance that relates to a market in which the potential recipient actively participates”; it adds to the abstract idea of determining relevance of financial information by determining a degree of market relevance that relates to a market in which the potential recipient actively participates without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1, and claim 16 dependent on claim 9 merely adds to the abstract idea of claims 1, and 9 respectively.  By reciting “wherein the using of the assigned values of the parameters to determine a degree of relevance of the first information with respect to the potential recipient comprises determining a degree of sector relevance that relates to a market sector within which at least one security held in a portfolio that corresponds to the potential recipient belongs”; it adds to the abstract idea of determining relevance of financial information by determining a degree of sector relevance that relates to a market sector within which at least one security held in a portfolio that corresponds to the potential recipient belongs without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Triolo et. al. (US 2018/0349446 A1) hereinafter “Triolo” in view of Lambur et.al. (WO 2015/048181 A1) hereinafter “Lambur”.

Regarding claims 1, 9 and 17 Triolo teaches:
A method for determining a relevance of information, the method being implemented by at least one processor, the method comprising: 
receiving first information that relates to an instrument; (See at least [0078] via: “…With reference to FIG. 6C, the stock story 546 component of the UI 540 provides relevant and customized information to a client who is researching a particular stock/company…”)
obtaining second information that relates to a potential recipient of the first information; (See at least [0035] via: “…information may include items that were inputted by the client into a content management system (CMS) at the time a brokerage account was opened, such as the client's age, education, occupation, income, and so forth. The first set of information also may include data taken directly from the client's brokerage accounts, such as account type, assets under management (AUM), holdings, holding product classes, industry sectors, and days since account opening
assigning a respective numerical value for each of a plurality of parameters based on the received first information and on the obtained second information, wherein the assigning of the respective numerical value comprises at least one from among assigning a current market price of the instrument to a first parameter from among the plurality of parameters, assigning an amount of change in the current market price of the instrument within a current day to a second parameter from among the plurality of parameters, and assigning a percentage of an overall portfolio value that relates to the instrument to a third parameter from among the plurality of parameters   (See at least [0076] via: “…FIG. 10 shows an example of a dashboard tile in both a collapsed state 1010 and an expanded state 1020. While in the collapsed state 1010, the tile may contain a simple personalized message, e.g., “Company1 has performed poorly compared to its industry peers,” along with data showing the stock's performance compared to the industry average since the time of purchase. When the client clicks on the collapsed tile 1010, it transforms into an expanded state 1020 that includes additional information, such as a chart showing the stock's value over time since its purchase, the current trading price, the number of shares owned, and performance over the past year. The expanded tile 1020 also may include a personalized message, e.g., explaining how an investment of a specific amount would have fared for the particular stock and how it would have fared on average for other companies in the same industry…”) Examiner notes that Triolo does show plentiful numerical values in its dashoards. In Fig 6B it shows: “Market is down X.X% since your last login”; “Your XX shares of XXX have a value of $X,XXX.XX.”.  In Fig. 7: “Market is down X.X% since your last login and your retirement account is down X.X%.” In Fig. 8: “Company XXX has performed poorly compared to its industry since you purchased it -XX.X% since MM/DD/YYYY”; “Market1 +XX.XX +X.X%”; “1 year price change company XXX -X.X%”. In Fig 10: “XXX Company $XX.XX last price”; “-XX.X% performance since purchase”; “If you invested $XXk in Company 1 on MM/DD/YYY it would now be worth $X,XXX”; “On average, a peer from the internet information services would be worth $XX,XXX”
using the assigned numerical values of the parameters to determine a degree of relevance of the first information with respect to the potential recipient.  (See at least [0037] via: “…As the engine "learns" what is relevant to the specific client, it continually tailors that client's UI to meet his or her specific needs and interests….”; in addition see at least [0036] via: “…if a client is categorized as a disengaged or passive investor, the UI may include more basic information concerning account information or a particular investment. If, on the other hand, a client is categorized as engaged or an active trader, the UI may forego the basic information and instead provide more data and market analysis relating to the investment….”)

Triolo is silent the following limitation that is taught by Lambur 

comparing the determined degree of relevance with a threshold, and when the determined degree of relevance is greater than the threshold, transmitting the first information to the potential recipient and causing the first information to be displayed on a user interface of the potential recipient. (See at least [page 58, paragraph 3 - page 59 paragraph 3] via: “…FIG. 15 is a flow chart illustrating an example method 1500 for sending notifications (e.g. alerts). Notifications may take the form of emails, text messages (SMS), instant messages (IM), or mobile device push notifications, among other forms… At step 1505 the notification system receives or otherwise obtains data or information associated with an event, which is henceforth referred to as an "item". An item may be a feed item that has been generated by the feed generation engine, as described above. Example feed items for a specified user include, but are not limited to: a recent trade executed by the user's social contact…At step 1510 each item is ranked using the ranking engine and/or other ranking algorithms, calculations or heuristics, as described above for the ranking of feed items. A numerical relevance score is assigned to the item….At step 1515 the item's relevance score is compared to a specified threshold for sending notifications…..At step 1520, if step 1515 succeeds in allowing a notification, the notification is then delivered to the user, as shown at 1525, via a notification method that may include: email, text message or push notification, among other methods…”; in addition see at least [page 52, paragraph 6- page 53 paragraph 1] via: “… items above a threshold relevance score as calculated by the ranking engine are displayed in order of time. … In another example implementation, items having a relevancy score above a pre-selected threshold score are displayed based on their relevancy score at the top of the feed

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Triolo to incorporate the teachings of Lambur because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Triolo’s teaching regarding a A method whereby a first content stream containing client bibliographic information and account information is received, from a content management system; a second content stream containing data of client interactions with a user interface is received from an enterprise tagging server; and responsive to receiving the first content stream and the second content stream, based on a machine learning dataset, generating and transmitting personalized instructions to a remote client device via a communication interface, could be modified to include Lambur’s teaching regarding methods for presenting users of a financial network with relevant information, based on the processing of user data that may include user financial data, user demographic data, and/or social connection data, in addition to the display of user-relevant feed items in a user interface, whereby the relevance of each feed item to a given user may be evaluated to order the feed items in the user interface in order to optimize Triolo’s generation of personalized instructions by selecting to transmit and display only those instructions that are relevant to the user.

Regarding claims 3, 11 and 19 Triolo and Lambur teach the invention as claimed and detailed above with respect to claims 1, 9 and 17 respectively. Triolo also teaches: 
the instrument includes at least one from among a stock, a bond, a share of a mutual fund, and a financial security; (See at least [0078] via: “…With reference to FIG. 6C, the stock story 546 component of the UI 540 provides relevant and customized information to a client who is researching a particular stock/company…”)
the first information includes at least one from among a news item that relates to the instrument and a news item that relates to an entity that relates to the instrument; and (See at least [0078] via: “…The information displayed in stock story 546 is highly dynamic, as it is influenced by news/events relating to the company and its stock performance, as well as developments effecting the broader industry sectors and markets…”)
the entity includes at least one from among a company, a corporation, an institution, and an organization that relates to the instrument. (See at least [0078] via: “…The information displayed in stock story 546 is highly dynamic, as it is influenced by news/events relating to the company and its stock performance, as well as developments effecting the broader industry sectors and markets…”; in addition see at least [0080] via: “…If… a client is researching a stock/company for the first time, the first item displayed on the stock story interface 546 may include basic information about the company,

Regarding claims 4 and 12 Triolo and Lambur teach the invention as claimed and detailed above with respect to claims 1, and 9 respectively. Triolo also teaches: 
wherein the second information includes at least one from among information that relates to at least one from among securities held in a portfolio of the potential recipient and information that relates to a trading history of the potential recipient. (See at least [00036] via: “…ET server receives additional data concerning the client's interactions, such as… trade frequency, and transfer frequency…”; in addition see at least [0080] via: “…If the client presently owns a stock, the first item displayed in stock story 546 may be the stock's performance. This display may indicate how well the stock has performed, for example, since the client purchased the stock and/or since the client last visited the site….”) 

Regarding claims 5, 13 and 20 Triolo and Lambur teach the invention as claimed and detailed above with respect to claims 1, 9 and 17 respectively. Triolo also teaches: 
wherein the plurality of parameters includes at least one from among a first parameter that relates to an identification of securities held in a portfolio that corresponds to the potential recipient, a second parameter that relates to a percentage of the portfolio that corresponds to a particular security from among the securities held in the portfolio, a third parameter that relates to a trading activity in which the potential recipient has engaged within a predetermined time interval, and a fourth parameter that relates to a market level that corresponds to the potential recipient. (See at least [00079] via: “…Customization of the stock story 546 instead may be based on the client's relationship with the stock/company. A client's relationship with a stock/company generally may be categorized as one of ….2) already own the stock in a mutual fund or ETF; …”; in addition see at least [00064] via: “…… Other indicia that may be included within the portfolio story 542 are, for example, the client's … asset allocation…”; in addition see at least [00036] via: “…When the client interacts with the UI, the ET server receives additional data concerning the client's interactions, such as …. trade frequency… the ET server assigns a digital persona to the client. The digital persona may be selected from a small number of predetermined categories of investors, such as "disengaged," "passive," "engaged," and "active trader." This digital persona is used to initially customize user interfaces (UIs)….”; in addition see at least [00060] via: “…Market events and research materials may be analyzed by engine 526 to identify specific data or features that may be of interest to the client…”; in addition see at least [00064] via: “…… Other indicia that may be included within the portfolio story 542 are, for example, the client's … market exposure…”)  

Regarding claims 6 and 14 Triolo and Lambur teach the invention as claimed and detailed above with respect to claims 1, and 9 respectively. Triolo also teaches: 
wherein the using of the assigned values of the parameters to determine a degree of relevance of the first information with respect to the potential recipient comprises determining a degree of stock relevance that relates to at least one stock held in a portfolio of the potential recipient.  (See at least [00064] via: “…indicia that may be included within the portfolio story 542 are, for example, the client's … asset allocation..”; in addition see at least [00076] via: “…FIG. 10 shows an example of a dashboard ... .. the tile may contain a simple personalized message, e.g., "Company1 has performed poorly compared to its industry peers" along with data showing the stock's performance compared to the industry average since the time of purchase. …. includes additional information, such as a chart showing the stock's value over time since its purchase, the current trading price, the number of shares owned, and performance over the past year. …” in addition see at least [00078] via: “…A goal of stock story 546 is to piece together a meaningful, concise narrative from the massive amounts of data and content available for researching a stock. The information displayed in stock story 546 is highly dynamic, as it is influenced by news/events relating to the company and its stock performance….”)

Regarding claims 7 and 15 Triolo and Lambur teach the invention as claimed and detailed above with respect to claims 1, and 9 respectively. Triolo also teaches: 
wherein the using of the assigned values of the parameters to determine a degree of relevance of the first information with respect to the potential recipient comprises determining a degree of market relevance that relates to a market in which the potential recipient actively participates.  (See at least [00036] via: “…If… a client is categorized as engaged or an active trader, the UI may …provide…data and market analysis relating to the investment… in addition see at least [00060] via: “…content may be inputted from one or more additional sources such as … market events/research 516 into respective engines 524, 522, 526 for processing the data. … Market events and research materials may be analyzed by engine 526 to identify specific data or features that may be of interest to the client..”; in addition see at least [00064] via: “…Self-directed investors may look at …market exposure…”)

Regarding claims 8 and 16 Triolo and Lambur teach the invention as claimed and detailed above with respect to claims 1, and 9 respectively. Triolo also teaches: 
wherein the using of the assigned values of the parameters to determine a degree of relevance of the first information with respect to the potential recipient comprises determining a degree of sector relevance that relates to a market sector within which at least one security held in a portfolio that corresponds to the potential recipient belongs. (See at least [00078] via: “…The information displayed in stock story 546 is highly dynamic, as it is influenced by news/events relating to the company and its stock performance, as well as developments effecting the broader industry sectors and markets…”; in addition see at least [00064] via: “… information also may include data taken directly from the client's brokerage accounts, such as account type, assets under management (AUM), holdings, holding product classes, industry sectors….”; in addition see at least [00076] via: “…FIG. 10 shows an example of a dashboard tile … the tile may contain a simple personalized message, e.g., "Company1 has performed poorly compared to its industry peers," along with data showing the stock's performance compared to the industry average since the time of purchase. …….”) 

Response to Arguments
Applicant's  arguments filed 6/10/2022 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended independent claims 1, 9 and 17, filed on 7-17-2021 are posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

Step 2A Prong One: Applicant argues that the asserted claims are not directed to an abstract idea based on the independent claims 1, 9 and 17 reciting among other things "transmitting the first information to the potential recipient and causing the first information to be displayed on a user interface of the potential recipient" which similar to the Core Wireless case, each of these claims requires the enabling of a limited set of data to be displayed to a user via a user interface to provide information deemed relevant to the user. The Applicant references  as an example the Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018) case, where Claim 1 of the ‘476 patent requires ‘an application summary window that can be reached directly from the menu’... [and that] the application summary window list a limited set of data, ‘each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” Id. at 1362. As a result, the Court held that “[t]his language clearly indicates that the claims are directed to an improvement in computers.      

The Examiner disagrees since as explained in the final rejection analysis, independent claims 1, 9 and 17: “assigning a respective numerical value for each of a plurality of parameters based on the received first information and on the obtained second information “; and “using the assigned numerical values of the parameters to determine a degree of relevance of the first information with respect to the potential recipient“; “comparing the determined degree of relevance with a threshold”; and “wherein the assigning of the respective numerical value comprises at least one from among assigning a current market price of the instrument to a first parameter from among the plurality of parameters, assigning an amount of change in the current market price of the instrument within a current day to a second parameter from among the plurality of parameters, and assigning a percentage of an overall portfolio value that relates to the instrument to a third parameter from among the plurality of parameters“ belong to the grouping of mental processes under concepts performed in the human mind as it recites determining relevance of financial information. (refer to MPEP 2106.04(a)(2)). Alternatively they belong to the grouping of certain methods of organizing human activity under fundamental economic practices as it recites determining relevance of financial information. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

Whether claims are directed to an improvement of computers or not belongs to analysis under Step 2A Prong Two and or Step 2B and does not have any relevance in determining if the claims fall under the grouping of abstract ideas.

Step 2A Prong Two and Step 2B : Applicant argues that even if the claims were directed to an abstract idea they would constitute “significantly more” since the claim recites a “practical application”. Applicant goes on to argue that the following limitation recited in amended claims 1, 9 and 17: "transmitting the first information to the potential recipient and causing the first information to be displayed on a user interface of the potential recipient" requires the enabling of a limited set of data to be displayed to a user via a user interface to provide information deemed relevant to the user, and as such represents both 1) an improvement to the user interface and 2) a practical application for achieving a solution to the problem of determining a degree of relevance of particular information with respect to a potential recipient in order to facilitate disseminating and learning of relevant information that relates to various financial instruments in a timely manner, while also effectively filtering out less relevant information, thereby reducing what would otherwise be an overwhelming volume of information, and also increasing a likelihood that the recipient will pay attention to the relevant information.

The Examiner disagrees. As explained in the final rejection analysis, the limitation cited by the Applicant is separated into two parts: “causing the first information to be displayed on a user interface of the potential recipient” amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)), and “transmitting the first information to the potential recipient” that amounts to additional insignificant extra solution activities to the judicial exception specific to data transmission (refer to MPEP 2106.05(g); and Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and hence the claims remain rejected under 35 U.S.C. 101. There clearly is no technological improvement based on the additional elements of the claim.

Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103 

Regarding amended claims 1, 9 and 17 Applicant argues that Triolo fails to fully teach the following amendment:
"the assigning of the respective numerical value comprises at least one from among assigning a current market price of the instrument to a first parameter from among the plurality of parameters, assigning an amount of change in the current market price of the instrument within a current day to a second parameter from among the plurality of parameters, and assigning a percentage of an overall portfolio value that relates to the instrument to a third parameter from among the plurality of parameters" 
Accordingly, Applicant submits that each of independent claims 1, 9, and 17 is patentable over Triolo, and in addition, claims 3-8, 10-16 and 19-20 dependent on claims 1, 9 and 17 respectively is patentable over Triolo, by virtue of its respective dependency.

Examiner disagrees. Applicant’s arguments are moot since Triolo does indeed teach the amendment. See figures 6, 7, 8 , 9 and 10 of Triolo that lists a wide range of numerical values related to the amendment.  

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1, 3-9, 11-17, 19-20 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition the examiner maintains the rejection of claims 1, 3-9, 11-17, 19-20 as being rejected under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697